         Case 1:18-md-02865-LAK Document 327 Filed 04/27/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                 MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                   18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: All Cases.




  MOTION FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL
   ASSISTANCE TO OBTAIN EVIDENCE IN THE BRITISH VIRGIN ISLANDS

               PLEASE TAKE NOTICE that the undersigned attorneys for the plaintiff

SKATTEFORVALTNINGEN (“SKAT”), the Customs and Tax Administration of the Kingdom

of Denmark, will apply before the Honorable Lewis A. Kaplan of the Southern District of New

York at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

New York, 10007, at a time and date to be determined by the Court, for the issuance of a Request

for International Judicial Assistance Pursuant to the Evidence (Proceedings in Foreign

Jurisdictions) Ordinance, Cap. 24 (Oct. 1, 1988) (Virgin Is.). In support of this motion, SKAT

relies upon the accompanying Memorandum of Law and Declaration of Neil J. Oxford dated

April 27, 2020 and the exhibits attached thereto.
       Case 1:18-md-02865-LAK Document 327 Filed 04/27/20 Page 2 of 2



Dated: New York, New York
       April 27, 2020
                                      HUGHES HUBBARD & REED LLP

                                      By: /s/ Neil J. Oxford
                                         William R. Maguire
                                         Marc A. Weinstein
                                         Neil J. Oxford
                                         Dustin P. Smith
                                      One Battery Park Plaza
                                      New York, New York 10004-1482
                                      Telephone: (212) 837-6000
                                      Fax: (212) 422-4726
                                      bill.maguire@hugheshubbard.com
                                      marc.weinstein@hugheshubbard.com
                                      neil.oxford@hugheshubbard.com
                                      dustin.smith@hugheshubbard.com

                                      Counsel for Plaintiff Skatteforvaltningen
                                      (Customs and Tax Administration of the
                                      Kingdom of Denmark)




                                     2
